                  Case 4:20-cv-02085-HSG Document 23 Filed 05/15/20 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     JESSICA COLE, et al.,                                        4:20-cv-02085-HSG
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6   VOLKSWAGEN GROUP OF                             )   (CIVIL LOCAL RULE 11-3)
     AMERICA, INC., et al.,                          )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Brian T. Carr                         , an active member in good standing of the bar of
 9    State of New York            , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Volkswagen Group of America, Inc.            in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Craig L. Winterman                      an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      125 Broad Street                                    10250 Constellation Blvd., Suite 100
14    New York, NY 10004                                  Los Angeles, CA 90067
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 471-8500                                      (310) 553-0451
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    BCarr@herzfeld-rubin.com                            cwinterman@hrllp-law.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4042925      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 05/05/20                                           Brian T. Carr
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Brian T. Carr                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to thee party.

28   Dated: 5/15/2020
                                                           UNITED
                                                            NITED STATES DISTRICT/MAGISTRATE
                                                                                           E JUDGE
                                                                                             JU
                                                                                              UDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
Case 4:20-cv-02085-HSG Document 23 Filed 05/15/20 Page 2 of 2
